 335308 NLRB No. 58OKLAHOMA FIXTURE CO.1The name Mooney is substituted for the name Hughes in the lastsentence of the third paragraph from the end of the judge's Findings
of Fact section. Also, in the penultimate paragraph of that section,
the judge inadvertently stated that Hughes sent arrearage notices to
Hughes, rather than to Mooney.1See G.C. Exh. 2, the collective-bargaining agreement between theparties; G.C. Exh. 3, the constitution of the Union; G.C. Exh. 4, the
bylaws and trade rules of the Union; and G.C. Exh. 5, a dues-check-
off authorization signed by Mooney.2Respondent Union, by letter dated February 5, 1991, had notifiedRespondent Employer that Mooney ``has been suspended'' from the
Union as of January 31, and ``since he no longer complies with Arti-
cle 2, Section 2.1, 2.2 of the collective bargaining agreement'' the
Employer was ``requested to discharge the employee until such time
as he does comply.'' See G.C. Exh. 7.Oklahoma Fixture Company and Richard MooneyCarpenters' Local Union No. 943, United Brother-hood of Carpenters and Joiners of America,
AFL±CIO and Richard Mooney. Cases 17±CA±15734 and 17±CB±4086August 24, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn April 28, 1992, Administrative Law Judge FrankH. Itkin issued the attached decision. The General
Counsel filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Carpenters' Local Union
No. 943, United Brotherhood of Carpenters and Joiners
of America, AFL±CIO, Tulsa, Oklahoma, its officers,
agents, and representatives, shall take the action set
forth in the Order.ITISFURTHERORDERED
that the complaint in Case17±CA±15734 is dismissed.Francis A. Molenda, Esq., for the General Counsel.Stephen L. Andrew, Esq., for the Respondent Employer.Thomas F. Birmingham, Esq., for the Respondent Union.DECISIONFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges were filed in the above cases on July 30 and
a consolidated complaint issued on September 4, 1991. Gen-
eral Counsel alleges that Respondent Union requested on
February 5, 1991, that Respondent Employer discharge its
employee Richard Mooney ``because Mooney failed to pay
dues''; that the Union engaged in this conduct ``notwith-
standing Respondent Union's failure to notify [Mooney] of
his obligation to pay dues and for reasons other than
Mooney's failure to tender periodic dues and initiation fees
uniformly required as a condition of acquiring or retaining
membership in the Union''; that Respondent Employer dis-
charged Mooney ``pursuant to Respondent Union's request'';
that Respondent Employer thereby violated Section 8(a)(1)and (3) of the National Labor Relations Act; and that Re-spondent Union thereby violated Section 8(b)(1)(A) and (2)
of the Act. Respondents deny violating the Act as alleged.A hearing was held on the issues raised in Tulsa, Okla-homa, on February 11, 1992. On the entire record, including
my observation of the demeanor of the witnesses, I make the
followingFINDINGSOF
FACTRespondent Employer is admittedly engaged in commerceas alleged. Respondent Union is admittedly a labor organiza-
tion as alleged. See Oklahoma Fixture Co., 305 NLRB 1077(1992).Richard Mooney, Charging Party in the instant case, testi-fied that he has resided for the past 6 months at Route 2,
Hinesville, Arkansas. He previously resided for some 2 years
at 6630 South 41st West Avenue, Tulsa, Oklahoma. He was
hired by Respondent Employer as a carpenter in July 1986.
He joined Respondent Union ``60 days after employment''
and signed a ``dues checkoff authorization.''1Thereafter,during July 1990, he injured his back at work and was
placed on workman's compensation leave; his workman's
compensation case is still pending with the State; and he has
not worked since July 1990.Mooney explained that during the time period pertinent tothis case he lived at the above South 41st West address
where he received his ``regular mail.'' He even received a
copy of General Counsel's Exhibit 9, Respondent Union's
``Executive Bulletin'' dated April 12, 1991, properly ad-
dressed to him at 6630 South 41st West Avenue, Tulsa,
Oklahoma. And, he was also listed in the local telephone di-
rectory at that address.Mooney testified that on February 5, 1991 he receivedfrom Respondent Employer the following letter (G.C. Exh.
8):This letter is to inform you [Mooney] that your em-ployment with Oklahoma Fixture Company has termi-
nated for not complying with Article 2, Section 2.1.,
2.2 of the collective bargaining agreement between
Oklahoma Fixture Company and Carpenter's Local
Union 943, which states that all employees must remain
in good standing with the Union.2This letter was also properly addressed to Mooney at his
6630 South 41st West Avenue residence.General Counsel's Exhibit 6 is Respondent Union's ``Offi-cial Notice Of Arrears,'' dated January 15, 1991, and ad-
dressed to Mooney at3911 South 32 West AvenueTulsa, Oklahoma 74107 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
This notice states that Mooney owes the Union $142.50 for6 months' dues ``and will be dropped from the member-
ship.'' In addition, this notice states that Mooney also owes
$10 ``for arrears assessments.'' Mooney testified:Q. ... Had you received any letter or notice from
the Union concerning any dues owed?A. No.
Q. What's your mother's address?
A. 3911 South 32nd West Avenue.
Q. ... Did you ever live at that address?

A. ... Approximately five years ago.

Q. When was the last time you received regular mailat that address?A. Approximately five years ago.
Q. Did your mother receive any notice from theUnion?A. Yes. ... It was the letter you have there [G.C.
Exh. 6]. ... She called me and asked me would I take

her to the store and get her check and groceries because
she wouldn't drive, and I came by there and she said,
oh yeah, here's a letter for you, and I opened it up and
it was the one saying that I was behind on dues.Q. ... When did you see this letter date wise?

A. It was the day or two after I got the letter fromthe Company, around the fifth I believe it was.Q. Other than this notice sent to your mother's ad-dress, had the Union or Company mailed you anything
concerning your dues leading up to your termination?A. No.Mooney, as he further testified, telephoned RespondentUnion after he had ``opened the dues letter.'' He spoke with
the Union's Financial Secretary Clenton Hughes. Mooney re-
called:I called Mr. Hughes and I told him who I was and he didn'trecognize me at first, and then I told him where I hadworked and he remembered me, and I asked him what this
letter saying I was terminated meant and he said that I was
behind on my dues ... I was no longer considered a mem-

ber, and I said why wasn't I notified and he said you was,
and I said Clenton I didn't receive anything. He said well we
sent you out a letter and notice. I said I've got a letter here,
but I picked it up at my mother's house, and he said that
there was nothing that they could do for me ... the Com-

pany wasn't going to hire me back anyway, and that was ba-
sically the conversation.Hughes, in stating to Mooney that the Employer was notgoing to ``hire him back anyway,'' was referring to
Mooney's ``injury on his back'' and also ``being behind on
his Union dues [and] no longer being a member.''On cross-examination, Mooney explained that during histelephone conversation with Hughes,I [Mooney] told him [Hughes], if I could make [the ar-rearages] up or do something that they could help me,
... I would do my best. ... I told him I didn't have

[the amount of the arrearages]. ... He said it was too

late. ... I asked him if I could [pay] like I always

have and he said no, you're no longer a member.Mooney also explained that following his termination he hadbeen ``released'' by his doctor to ``go back to work.''Mooney acknowledged on cross-examination that duringhis some 4-1/2 years of employment with Respondent Em-ployer he has lived at about two or three ``other'' residences
in the Tulsa area. Thus, his March 18, 1986 job application
shows his mother's address as his residence at the time (R.
Exh. Union 1). His July 14, 1986 information form to Re-
spondent Employer shows that he moved to 5818 South 32
West Avenue (R. Exh. Union 1(a)). His July 14, 1986 W-
4 form to Respondent Employer also shows this same South
32 West Avenue address (R. Exh. Union 1(b)). Another Em-
ployer form dated September 9, 1987, lists his address as
4621 South 26 West Avenue (R. Exh. Union 1(h)). His Janu-
ary 18, 1988 W-4 form to Respondent Employer also lists
this same South 26 West Avenue address (R. Exh. Union
1(i)).A subsequent W-4 form dated June 8, 1989, showsMooney's mother's address as his residence again (R. Exh.
Union 1(l)). However, Mooney explained that, while in tran-
sition moving from one house to another, ``me and my fam-
ily stayed with my brother-in-law in Tulsa and I gave [the
Company] my mom's address so that my mail wouldn't get
messed up'' during the ``few weeks'' involved. Later, Moon-
ey filed a new W-4 form with Respondent Employer dated
July 5, 1989, listing 6630 South 41st West Avenue as his ad-
dress (R. Exh. Union 1(m)). He also provided the Employer
with his 6630 South 41st West Avenue address on a July 10,
1989 form (R. Exh. Union 1(n)) and on his W-4 form dated
April 10, 1990 (R. Exh. Union 1(o)). This latter address, as
stated above, was his correct address during the pertinent
time period as the Employer's files show.Mooney acknowledged that during his years of employ-ment with Respondent Employer and membership in Re-
spondent Union he has on occasion failed to remit on time
union dues resulting in notices from the Union and payment
of the moneys owed. The Union, except for the current se-
quence resulting in his termination, did not have difficulty
getting such notices of arrearages to Mooney at his correct
addresses. Thus, Mooney's current checkoff authorization
does not provide for his current address. (See G.C. Exh. 5.)
Nevertheless, the Union's ``Official Notice Of Arrears''
dated June 15, 1988, was properly mailed to Mooney and re-
ceived by him at 5818 South 32 West Avenue (R. Exh.
Union 2). This was not, as shown, his mother's address. A
similar notice dated September 15, 1988, was sent to and re-
ceived by Mooney at 4621 South 26 West Avenue (R. Exh.
Union 3). This also was not, as shown, his mother's address.
A similar notice dated December 15, 1988, was sent to and
received at the above address (R. Exh. Union 4). A similar
notice dated August 15, 1989. was sent to and received at
the above address (R. Exh. Union 5). A similar notice dated
October 15, 1989 was sent to and received at the above ad-
dress (R. Exh. Union 6). Mooney, as noted, paid these ar-
rearages and ``it was never questioned whether I'd lose my
job.''Mooney was then shown Respondent's Exhibit Union 7,an ``Official Notice Of Arrears'' for 3 months' dues dated
October 15, 1990. This notice was addressed to his mother's
address. Mooney explained that he never received this notice.
The Union concededly did nothing further at the time. Fi-
nally, as discussed above, the Union followed up with its 337OKLAHOMA FIXTURE CO.3In addition, to the extent the testimony of Susan Utter (Tr. pp.88±95) is being offered here to contradict the above testimony of
Mooney, I find the limited and incomplete testimony of Utter to be
less reliable than the testimony of Mooney.January 15, 1991 ``Official Notice Of Arrears'' for 6months' dues also addressed to Mooney's mother's address.
This notice was promptly followed by the Employer's termi-
nation letter of February 5, properly addressed to Mooney,
and a union bulletin dated April 12, 1991, also properly ad-
dressed to Mooney.Clenton Hughes, financial secretary and assistant businessagent for Respondent Union, testified that he in fact had a
conversation with Mooney following Mooney's receipt of the
Employer's February 5 termination letter. Hughes claimed
that this conversation was in his ``office'' at the Union's
hall. When asked if ``anybody else'' was ``present,'' Hughes
could not ``recall.'' Hughes also was uncertain when this
conversation took place.Hughes nevertheless recalled that he then apprised Moon-eywell you [Mooney] can pick up your back dues and bereinstated ...; I can take your money and get you re-

instated; there is no problem whatsoever ....Hughes further recalled that he asked Mooney ``about hisphysical condition'' and Mooney responded ``that he felt that
he would never be able to go back to work at Oklahoma Fix-
ture Company.'' Then, as Hughes claimed,I [Hughes] told him [Mooney] at that time that it wouldbe kind of senseless for him to put out that kind of
money especially when [he did not] have that much
money, no more than Workman's Comp. pays, for him
to put out that money to remain a member if he never
was going to use the benefits thereof. ... He said that

he would just wait ....Hughes was asked ``what'' Mooney ``was going to waitfor,'' and he responded,he was going to wait for the settlement on his Work-man's Comp. and see ... if he was going to be able

to go back to work out there ... and then at that time

he could have either paid his back dues or joined or
whatever.Hughes acknowledged that the Employer had ``already dis-charged'' Mooney. Hughes insisted:it was a termination ... because ... he wasn't a
member, but he could have come back as a member
....The Union never wrote Hughes a letter confirming this al-leged understanding or its advice to Mooney.Hughes identified Respondent's Exhibit Union 8 as theUnion's ledger sheet pertaining to Mooney. This ledger
sheet, which purportedly runs from 1986 through 1990, has
Mooney's mother's address pencilled in as the address of the
employee member. Hughes reviewed various union notices of
arrearages sent to Mooney during this period at his correct
addresses, which were not the address of his mother as pen-
ciled in on this ledger sheet. (See R. Exhs. Union 2±6.)
Mooney paid all these arrearages. However, in late 1990 and
early 1991, Hughes sent union arrearage notices to Hughes,
for no apparent reason, at his mother's address. (See R. Exh.
Union 7 and G.C. Exh. 6.) Mooney never gave the Unionany ``change of address notice'' and Hughes could onlyvaguely and generally assert that perhaps this address came
from ``checks'' or ``envelopes.'' Elsewhere, Hughes asserted
that his secretary ``wrote in'' on the ledger sheet the address
of Mooney's mother and ``I have no idea where she would
have gotten it.'' Indeed, although the ledger sheet still shows
Mooney's mother's address for the employee member, the
Union nevertheless sent him a bulletin at his correct address
about 2 month's after his termination. (See G.C. Exh. 9.)On this record, I credit the testimony of Mooney as de-tailed above. He impressed me as a reliable and trustworthy
witness. His testimony is substantiated in part by
uncontroverted documentary evidence and acknowledgements
or admissions of Respondent's counsel and witness. His testi-
mony also withstood the full cross-examination of both coun-
sel for the Employer and the Union. On the other hand, I
find the testimony of Hughes to be confusing, incomplete,
unclear and unreliable. Insofar as Hughes' testimony con-
flicts with the testimony of Mooney, I am persuaded here
that the testimony of Mooney more completely and truthfully
reflects what transpired during the above sequence of
events.3DiscussionIn Oklahoma Fixture Co., 305 NLRB 1077 (1992), theBoard, in agreement with the administrative law judge, found
that Respondent Union had violated Section 8(b)(1)(A) and
(2) of the Act when it informed an employee member that
he faced discharge unless he paid an amount of money con-
sisting in part of a building assessment and when it at-
tempted to cause and caused Respondent Employer to dis-
charge the employee member for this reason. The administra-
tive law judge quoted and restated the controlling principles
of law, in part as follows:The Board presumes that a union's attempts to causean employee's discharge are unlawful .... A 
unionmay rebut this presumption by showing that such at-
tempts were made pursuant to a valid union-security
clause.The facial validity of the present union securityclause is not questioned. But, Section 8(b)(2) of the Act
precludes a union from causing or attempting to cause
a discharge pursuant to a union-security clause for a
reason other than the employee's ``failure to tender the
periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership.''
.... 
Such assessments are not ``periodic [dues]''within the meaning of Section 8(b)(2).Further, as the Board explained in Communications Work-ers Local 9509 (Pacific Bell), 295 NLRB 196 (1989),[A] union seeking to enforce a union-security clauseagainst an employee has a fiduciary duty to deal fairly
with that employee. This requires that before a union
may seek the discharge of an employee for the failure 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Counsel for General Counsel also argues (Br. p. 7) that ``Re-spondent Union's notice included an arrearage assessment''; Mooney
was thus ``required to pay that assessment as a condition of contin-
ued employment''; and ``dues and initiation fees do not include as-
sessments ....'' Cf. 
Carpenters Local 455 (Building Contractors),271 NLRB 1099, 1100 (1983). In view of my recommended disposi-
tion of this complaint, I need not reach the question of whether Re-spondent Union further violated the Act for this additional reason.Counsel for General Counsel further argues (Br. pp. 7±8) that inSeafarers (Isthmian Lines), 202 NLRB 657 (1973), enfd. 496 F.2d1363 (5th Cir. 1974), ``the Board found that the union violated Sec-
tion 8(b)(1)(A) and (2) were it sought payment for dues during the
same period of time in which an employee was permanently unfit
for duty''Ð``the Board held that an employee who was unfit for
duty was neither required to pay dues during that period of time, nor
could that employee lose his status as a member in good standing.''
Accordingly, counsel for General Counsel asserts that in the instantcase Mooney ``was unfit for work'' on workman's compensation
leave when the ``Union sought payment of dues'' and ``enforcement
of its union security provision through termination ...'' similarly

violated Sec. 8(b)(1)(A) and (2) of the Act. I reject this argument
for the following reasons.The Board, in Seafarers, supra, citing respondent union's ``ship-ping rules,'' found thatGeneral Counsel proved by a preponderance of the evidence that
[the employee] was in fact permanently unfit for duty during the
years in question. Thus, we find no merit in respondent's argu-
ment that it proved that [the employee], commencing with the
year 1970, was a new man who was obligated to pay a new ini-
tiation fee.... 
[The employee] had no monetary obligation torespondent .... 
Respondent has failed to prove that it refusedto refer [the employee] ... because of his dues and initiation

fees delinquency ....Seafarers does not stand for the general proposition that an em-ployee disabled on workman's compensation leave cannot under the
Act be contractually required to pay union dues. And, no contractual
or constitutional or bylaw provisions have been cited to me in the
instant case which would excuse Mooney's outstanding dues obliga-
tion. I would similarly regard as factually and legally distinguishable
cases where the Board has held ``that an employee may not be dis-
criminated against because of his failure to pay union dues that had
accrued during periods when there was no contractual obligation to
maintain membership as a condition of employment.'' Cf. ManitowicEngineering Co., 291 NLRB 915 (1988), enfd. 909 F.2d 963 (7thCir. 1990), and cases cited.to tender owed dues and fees, it must at a minimumgive the employee reasonable notice of the delinquency,
including a statement of the precise amount and months
for which dues are owed and of the method used to
compute this amount, tell the employee when to make
the required payments, and explain to the employee that
failure to pay will result in discharge.And, as the administrative law judge stated in Coopers NIU(Blue Grass), 299 NLRB 720 (1990),It would seem that in circumstances where a dues delin-quency ultimately results in loss of employment, basic
fairness dictates notice by some sort of certified or reg-
istered mail with a return receipt or some other verifi-
able means of notice. This omission alone is a fatal de-
ficiency.... 
[T]he discharge of Respondent's fidu-ciary responsibility demands that where receipt is de-
nied, Respondent be obligated to provide some sort of
direct evidence to establish that notice was sent and re-
ceived. Where loss of employment is involved, that pre-
caution is little enough to require.The Board adopted the above-quoted administrative lawjudge's decision, noting, however, ``that we do not construe
[the quoted language] as meaning that sending a dues delin-
quency notice by certified or registered mail is the only pos-
sible means of proving receipt.''Applying these principles to the credited evidence ofrecord in the instant case, I find and conclude that Respond-
ent Union, in attempting to cause and causing the discharge
of employee member Mooney for being delinquent in the
payment of his union dues, failed to fulfill its fiduciary obli-
gation by giving Mooney adequate and reasonable notice of
his dues delinquency. The Union's notice was clearly mailed
to the wrong address. This record provides no credible expla-
nation or justification for this mistake. Indeed, the Union, on
other occasions, mailed similar notices to the correct address-
es of Mooney whereupon he paid his dues arrearages. The
Union could easily have obtained Mooney's correct address
from the Employer's records or even from the local tele-
phone directory. Moreover, when Mooney later attempted to
explain to the Union that the Union's delinquency notice was
in fact sent to the wrong address, he was instructed by the
Union's financial secretary, Clenton Hughes, ``it was too
late'' ``you're no longer a member.'' Respondent Union, by
this conduct, violated Section 8(b)(1)(A) and (2) of the Act.4Turning to Respondent Employer's alleged violation ofSection 8(a)(1) and (3) of the Act, in Oklahoma Fixture Co.,305 NLRB 1077 (1992), the Board, in agreement with the
administrative law judge, found that Respondent Employer
had not violated the Act ``by complying with the Union's
discharge demand.'' Thus, Section 8(a)(3) states that ``no
employer shall justify any discrimination against an em-
ployee for nonmembership in a labor organization ... if he

has reasonable grounds for believing that membership was
denied or terminated for reasons other than the failure of the
employee to tender the periodic dues and the initiation fees
uniformly required as a condition of acquiring or retaining
membership ....'' As the administrative law judge found
in that case, the ``Union's discharge request gave no hint of
impropriety ....''
Here too, the Union's discharge request to the Employer(G.C. Exh. 7) ``gave no hint of impropriety.'' Mooney ad-
mittedly had not contacted the Employer and this record does
not suggest that the Union notified the Employer of the ad-
dresses to which it was sending its dues arrearage notices.
The fact that Mooney was on workman's compensation leave
at the time does not provide ``reasonable grounds for believ-
ing that membership was ... terminated for reasons other

than the failure of the employee to tender the periodic dues
and the initiation fees uniformly required as a condition of
acquiring or retaining membership ....'' I would therefore
dismiss this allegation of the complaint.CONCLUSIONSOF
LAW1. Respondent Union is a labor organization as alleged.2. Respondent Employer is an employer engaged in com-merce as alleged.3. Respondent Union violated Section 8(b)(1)(A) and (2)of the Act by attempting to cause and causing the Employer
to discharge employee member Richard Mooney for non- 339OKLAHOMA FIXTURE CO.5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''payment of dues in a manner which did not satisfy its fidu-ciary obligation to the employee member.4. General Counsel has failed to prove by sufficient evi-dence that Respondent Employer violated Section 8(a)(1) and
(3) of the Act by complying with the Union's request to dis-
charge employee member Mooney.REMEDYRespondent Union will be directed to cease and desistfrom engaging in the conduct found unlawful above and like
or related conduct and to post the attached notice. Respond-
ent Union will be directed to sign additional notices for post-
ing by the Employer if it so desires. Respondent Union will
further be directed to notify the Employer and employee
member Mooney, in writing, that it withdraws and rescinds
its request to discharge said employee member; that it has no
objection to his reinstatement without loss of seniority or
other rights and privileges previously enjoyed by him; and
that it requests that the Employer reinstate employee member
Mooney. Respondent Union will also be directed to make
employee member Mooney whole for all losses of wages and
benefits suffered by him as a result of the Union's discrimi-
nation until he is either reinstated by the Employer to his
former or substantially equivalent position or until he obtains
substantially equivalent employment elsewhere, less his net
earnings during this period (see Coopers NIU (Blue Grass)),supra. The loss of earnings shall be computed in the manner
prescribed in F.W. Woolworth Co.
, 90 NLRB 289 (1950),with interest as provided in New Horizons for the Retarded,283 NLRB 1173 (1987). See generally Isis Plumbing Co.,138 NLRB 716 (1962).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, Carpenters' Local Union No. 943, UnitedBrotherhood of Carpenters and Joiners of America, AFL±
CIO, Tulsa, Oklahoma, its officers, agents, and representa-
tives, shall1. Cease and desist from
(a) Attempting to cause and causing the Employer, Okla-homa Fixture Co., to discharge employee member Richard
Mooney for nonpayment of his union dues without ade-
quately and sufficiently advising him of his obligations.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed to them
in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify the Employer and employee member Mooney,in writing, that it withdraws and rescinds its request to dis-
charge said employee member; that it has no objection to his
reinstatement without loss of seniority or other rights and
privileges previously enjoyed by him; and that it requests
that the Employer reinstate employee member Mooney.(b) Make employee member Mooney whole for all lossesof wages and benefits suffered by him as a result of the
Union's discrimination, with interest, as provided in the
Board's decision.(c) Post at its business office and meeting hall copies ofthe attached notice marked ``Appendix.''6Copies of the no-tice, on forms provided by the Regional Director for Region
17, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to mem-
bers are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(d) Forward a sufficient number of signed copies of thenotice to the Regional Director for Region 17 for posting by
the Employer if the Employer is willing to do so.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint in Case 17±CA±15734 against Respondent Employer be dismissed.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that wehave violated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
attempt to cause and cause the Employer,Oklahoma Fixture Co., to discharge employee member Rich-
ard Mooney for nonpayment of his union dues without ade-
quately and sufficiently advising him of his obligations.WEWILLNOT
in any like or related manner restrain or co-erce you in the exercise of the rights guaranteed you by Sec-tion 7 of the Act.WEWILL
notify the Employer and employee memberMooney, in writing, that we withdraw and rescind our re-
quest to discharge the employee member; that we have no
objection to his reinstatement without loss of seniority or
other rights and privileges previously enjoyed by him; and
that we request that the Employer reinstate employee mem-
ber Mooney.WEWILL
make employee member Mooney whole for alllosses of wages and benefits suffered by him as a result of
our discrimination against him, with interest, as provided in
the Board's decision.CARPENTERS' LOCALUNIONNO. 943 UNITEDBROTHERHOODOF
CARPENTERSAND
JOINERSOFAMERICA, AFL±CIO